Exhibit 21 NATIONAL HOLDINGS CORPORATION The following is a list of subsidiaries of the company as ofSeptember30, 2016, omitting subsidiaries which, considered in the aggregate, would not constitute a significant subsidiary. Subsidiary Name State of Incorporation Percentage of Voting Securities Owned National Securities Corporation Washington 100% National Asset Management, Inc. Washington 100% National Insurance Corporation Washington 100% Gilman Ciocia, Inc. Delaware 100% vFinance Investments, Inc. Florida GC Capital Corp. Virginia vFinance Investments Holdings, Inc. Florida vFinance Advisors LLC Virginia vFinance Investors, LLC Delaware vFinance Holdings, Inc. Florida Prime Capital Services, Inc. New York Asset & Financial Planning, LTD. New York Prime Financial Services, Inc. Delaware (1)Indirectly wholly owned by our company, 100% owned by vFinance Investment Holdings, Inc. (2)Indirectly wholly owned by our company, 100% owned by Gilman Ciocia, Inc. (3) Indirectly wholly owned by our company, 100% owned by vFinance, Inc. (4) Final tax returns filed in 2013 (5) Inactive since November 22, 2013. BDW filed January 2, 2014 (6) Operations ceased May 2014, business combined with National Asset Management, Inc. (7) Operations consist solely of collecting trails on historic insurance business. All new business written under National Insurance Corporation
